In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-21-00154-CR
                               __________________

                    DEWAYNE LEE WALDRUP, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

__________________________________________________________________

                On Appeal from the 435th District Court
                     Montgomery County, Texas
                   Trial Cause No. 20-10-12141-CR
__________________________________________________________________

                                      ORDER

      Appointed counsel for appellant, Dewayne Lee Waldrup, filed a motion to

withdraw as counsel and grant Waldrup’s request to proceed pro se on appeal. The

State filed a motion to remand the case for a hearing and admonishments regarding

the dangers and disadvantages of proceeding without appellate counsel. See

generally Faretta v. California, 422 U.S. 806 (1975); see also Martinez v. Court of

Appeal of California, Fourth Appellate Dist., 528 U.S. 152, 163 (2000) (Courts may

exercise discretion to allow an appellant to proceed pro se.).

                                          1
      We abate the appeal and remand the case to the trial court for a hearing to

determine whether appointed counsel should be dismissed and whether appellant

should be permitted to proceed pro se. We direct the trial court to fully admonish

appellant as to the dangers of self-representation on appeal and determine whether

appellant’s apparent decision to relinquish the benefits associated with counsel and

to proceed pro se is knowingly and intelligently made. A supplemental reporter’s

record of the hearing, and a supplemental clerk’s record containing any written

findings and orders of the trial court, are to be transmitted to this Court on or before

September 22, 2021. The appeal will be reinstated without further Order of this

Court when the supplemental record is filed. All appellate timetables are suspended

while the case is before the trial court.

      ORDER ENTERED August 23, 2021.

                                                            PER CURIAM

Before Kreger, Horton and Johnson, JJ.




                                            2